OPINION

Per Curiam:

In 1972, appellant pleaded guilty to grand larceny and was sentenced to six years in the Nevada State Prison. In June, 1973, appellant petitioned for post-conviction relief, seeking to withdraw his guilty plea. After an evidentiary hearing, the district court denied relief, and this appeal followed.
Appellant contends his plea was involuntary because of coercive threats to prosecute his girlfriend and a failure by the prosecutor to keep a plea bargain concerning the severity of the sentence to be imposed. However, we think the record justified the district court’s rejection of such contentions.
The transcript of appellant’s entry of plea reflects an adequate canvass prior to acceptance of a guilty plea, cf. Heffley v. Warden, 89 Nev. 573, 516 P.2d 1403 (1973), and affirmatively shows the nonexistence of promises or coercive threats. Although appellant, his girlfriend, and another female acquaintance testified in support of appellant’s allegations at the evi-dentiary hearing, their claims were refuted by testimony of appellant’s defense counsel.
Affirmed.